Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Acknowledge is made of applicant’s amendment dated 09/01/22, after the Non Final Office Action on 06/10/22. Claims 2, 4 have been canceled, claims 1, 3, 5 have been amended.
Claims 1, 3, 5-12 are pending.

Allowable Subject Matter
Claims 1, 3, 5-12 are allowed.
The following is an examiner’s statement of reasons for allowance:  
The primary reason for the allowance of the independents claim 1 is the inclusion of the limitation 
“…a plurality of trunk wiring lines that are disposed so as to be sandwiched between the circuit portion and the variable-external-shape portion in the substrate portion and that are bent along the circuit blocks adjacent to each other in the first direction and displaced with respect to each other in the second direction; and a plurality of branch wiring lines selectively connected to the plurality of unit circuits constituting each of the plurality of circuit blocks and to the plurality of trunk wiring lines; a common connection trunk wiring line that is disposed so as to be sandwiched between the circuit portion and the variable-external-shape portion in the substrate portion and that extends in parallel with the plurality of trunk wiring lines; and a plurality of common connection branch wiring lines connected to the common connection trunk wiring line and to all the unit circuits constituting the plurality of circuit blocks… the plurality of trunk wiring lines include a trunk wiring line disposed so as to be sandwiched between the common connection trunk wiring line and the variable-external-shape portion, and among the plurality of common connection branch wiring lines, a plurality of common connection branch wiring lines connected to the plurality of unit circuits constituting the center-side circuit block are disposed closer, to the end-side circuit block in the first direction, than a branch wiring line connected to the trunk wiring line disposed so as to be sandwiched between the common connection trunk wiring line and the variable-external-shape portion among the plurality of branch wiring lines connected to the plurality of unit circuits constituting the center-side circuit block.”
The prior art does not teach or suggest these limitations in combination with the other limitations of claim 1. Claims 3, 5-12 are also allowed due to their virtue of dependency.
Anzai et al. US 2017/0178563, Sakamoto et al. US 2012/0327057 and Lee et al. US 2020/0006452 are silent as of the specific limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG NGUYEN whose telephone number is (571)270-3421.  The examiner can normally be reached on 7:00AM - 4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANG V NGUYEN/
Primary Examiner, Art Unit 2871